Case 1:20-cv-00412-MU Document 20 Filed 03/23/21 Page 1 of 2                  PageID #: 811




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

BEVERLY HALL o/b/o AJLH,                   :

       Plaintiff,                          :

vs.                                        :       CA 20-0412-MU

ANDREW M. SAUL,                            :
Commissioner of Social Security,
                                           :
       Defendant.

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court 1 on the Commissioner of Social Security’s

unopposed motion to reverse and remand this action pursuant to sentence four of 42

U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3) (see Doc. 17), filed March 19, 2021.2 In his

motion, the Commissioner of Social Security represents that it is his belief that this case

should be remanded for further administrative proceedings. (Id., PageID. 806). “On

remand, the Commissioner will reevaluate whether Claimant is disabled, including

whether Claimant’s impairments meet or equal Listing 107.05.” (Id.).

       The plain language of sentence four of 42 U.S.C. § 405(g) empowers this Court

“to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without


       1
                 The parties have consented to the exercise of jurisdiction by the Magistrate
Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this Court. (Docs. 18 & 19 (“In
accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case
consent to have a United States magistrate judge conduct any and all proceedings in this case,
. . . order the entry of a final judgment, and conduct all post-judgment proceedings.”)).
       2
               The Commissioner represents that counsel for the Plaintiff has no opposition to
this motion. (See id., PageID. 806).
Case 1:20-cv-00412-MU Document 20 Filed 03/23/21 Page 2 of 2              PageID #: 812




remanding the cause for a rehearing.” The Court therefore GRANTS the Defendant’s

unopposed motion (Doc. 17) and the decision of the Commissioner of Social Security

denying Claimant ALJH benefits is reversed and remanded pursuant to sentence four of

42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89, 111 S.Ct. 2157, 115 L.Ed.2d

78 (1991), for further proceedings not inconsistent with this decision. See also 42 U.S.C.

§ 1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing under paragraph (1) shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations under

section 405 of this title.”). The remand pursuant to sentence four of § 405(g) and 42

U.S.C.§ 1383(c)(3) makes Plaintiff a prevailing party for purposes of the Equal Access to

Justice Act, 28 U.S.C. § 2412, see Shalala v. Schaefer, 509 U.S. 292, 112 S.Ct. 2625,

125 L.Ed.2d 239 (1993), and terminates this Court’s jurisdiction over this matter.

      DONE and ORDERED this the 22nd day of March, 2021.

                                   s/P. Bradley Murray
                                  UNITED STATES MAGISTRATE JUDGE




                                            2
